Case 2:18-cv-02084-JTF-dkv Document 64 Filed 03/05/19 Page 1 of 1                 PageID 295


                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION

CHARLES W. MCDONALD,

       Plaintiff,

v.                                                        Case No. 2:18-cv-02084-JTF-dkv

ROBERT SCHRINER, Head of Baptist Sleep
Disorders Center; BAPTIST SLEEP
DISORDER CTR.; BAPTIST MEM’L HOSP.;
WEST-WARD PHARM. CORP.; GLENMARK
PHARM., INC.; GLENMARK PHARM., INC.,
USA; GLAXOSMITHKLINE LLC;
GLAXOSMITHKLINE CONSUMER
HEALTHCARE HOLDINGS (US) LLC; and
WALGREENS,

       Defendants.

                                       JUDGMENT

        DECISION BY COURT. This action came for consideration before the Court. The
issues have been duly considered, and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED that this action is dismissed in accordance with the
Order Adopting Magistrate Judge’s Report and Recommendation to Grant the Remaining
Defendants’ Motions to Dismiss and Dismiss Plaintiff’s Complaint with Prejudice entered by this
Court on March 5, 2019. (ECF No. 63.)




APPROVED:

s/John T. Fowlkes, Jr.                                    THOMAS M. GOULD
JOHN T. FOWLKES, JR.                                      CLERK
UNITED STATES DISTRICT JUDGE

March 5, 2019                                             s/Devon C. Muse
DATE                                                      (BY)LAW CLERK
